743 N.W.2d 215 (2008)
Linda Jean CLEMENS, Personal Representative of the Estate of Therel B. Kuzma, Deceased, Plaintiff-Appellee,
v.
John D. KOZIARSKI, M.D., F.A.C.S., Family Surgical Services, P.C., Family Surgical Care, P.C., and XYZ Unknown Corporation, Defendants-Appellees.
Carol A. MacKenzie, Personal Representative of the Estate of Therel B. Kuzma, Deceased, Plaintiff-Appellant,
v.
John D. Koziarski, M.D., F.A.C.S., and Family Surgical Services, P.C., Defendants-Appellees, and
Family Surgical Care, P.C., and XYZ Unknown Corporation, Defendants.
Docket Nos. 135150, 135151. COA Nos. 264688, 265619.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the application for leave to appeal the September 18, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals in part because plaintiff Linda Jean Clemens falls within the class of plaintiffs entitled to relief identified in our order in Mullins v. St. Joseph Mercy Hospital, 480 Mich. 948, 741 N.W.2d 300. We REMAND this case to the Calhoun Circuit Court for entry of an order denying the defendants' motion for summary disposition in case no. 03-001783-NH and for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.